DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 7-11, and 14-18 are pending and examined below. This action is in response to the claims filed 5/31/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 and 103 filed on 5/31/22, regarding 35 U.S.C. § 102 and 103 rejections have been fully considered and are not found persuasive.
Applicant’s remarks, page 9, asserts Ahmed only discloses talking to its closest restocking depot and then heading to it, however, in order to talk to the closest depot, it must communicate its own location and the location of a plurality of depots in order to determine which depot is the closest depot. Simply stated, in order to talk to the closest depot, it must have obtained this information, therefore meeting the element as claimed.  Additional references cited section includes further recitations of further art of identifying and navigating to the closest base station, if distinguishing features are present, they must be explicitly written within the claims.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0068514) in view of Ahmed et al. (US 2018/0349872).

Regarding claims 1, 8, and 15, Li discloses a mobile vending robot system including a computer device, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program, implements a replenishment method for a self-driving vending machine, wherein the replenishment method comprises (Abstract and ¶20): 
obtaining information about remaining goods by a self-driving system in the self-driving vending machine (¶32 – stock out detection corresponding to the recited remaining goods information); 
determining, according to the information about remaining goods, that replenishment needs to be performed (¶32 – determining that there is a shortage corresponding to the recited replenishment needs to be performed based on information about remaining goods);
reporting a location of the self-driving vending machine to a control center (¶79-85 – scheduling control server corresponding to the recited control center, where in order for the control center to transmit instructions for returning to a store room, it must have received the location of the vending machine);
controlling the self-driving vending machine to drive automatically to a replenishment station for replenishment (¶32-35 and Fig. 5 – autonomously returning to a storeroom for replenishment in response to a stock out determination).
While Li does disclose restocking based on a shortage condition, it does not disclose reporting locations and choosing a replenishment station accordingly, however Ahmed discloses an on demand self driving grocery ordering system including obtaining a replenishment station returned by the control center which is determined according to the location of the self-driving vending machine (¶50 - the autonomous vehicle 100 will communicate with and talk to its closest restocking depot 135 corresponding to the recited reporting self location and obtaining the closest restocking depot corresponding to the recited replenishment station to which it can head to the appropriate (closest) restocking depot 135 to restock and recharge its products. The combination of the mobile vending robot system of Li with the proximity replenishment of Ahmed fully discloses the elements as claimed).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the mobile vending robot system of Li with the on demand self driving grocery ordering system of Ahmed in order to allow a consumer to select their own fresh groceries on demand without having to go to a store (Ahmed - ¶3).

Regarding claims 2, 9, and 16, Li further discloses the obtaining information about remaining goods comprises: obtaining a remaining quantity of goods, and wherein controlling the self-driving vending machine to drive automatically to a replenishment station for replenishment, when determining, according to the information about remaining goods, that replenishment needs to be performed, comprises: determining that replenishment needs to be performed when the remaining quantity of goods is lower than a threshold and controlling the self-driving vending machine to drive automatically to the replenishment station for replenishment (¶28-35 and Fig. 5 – element 504 shortage detected corresponding to the recited obtaining remaining quantity of goods and element 505 corresponding to the recited autonomously driving to a replenishment station based on remaining goods information where a stock out determination corresponding to the recited quantity is lower than a threshold).

Regarding claims 3, 10, and 17, Li further discloses the obtaining the remaining quantity of goods comprises at least one of the following steps (¶28-35 and Fig. 5, the “at least one of” claim element notes only one of the following must be present): 
obtaining the remaining quantity of goods reported by a vending system in the self-driving vending machine periodically; 
obtaining the remaining quantity of goods reported by the vending system when the remaining quantity of goods is changed (¶28-35 and Fig. 5 – after a good is sold, the abnormality or shortage determination element 504 is performed corresponding to the recited remaining quantity of goods is changed); or 
obtaining the remaining quantity of goods reported by the vending system when the remaining quantity of goods is lower than the threshold (¶28-35 and Fig. 5 – element 504 shortage detected corresponding to the recited obtaining remaining quantity of goods and element 505 corresponding to the recited autonomously driving to a replenishment station based on remaining goods information where a stock out determination corresponding to the recited quantity is lower than a threshold).

Regarding claims 4, 11, and 18, Li further discloses the determining that replenishment needs to be performed when the remaining quantity of goods is lower than a threshold comprises (¶28-35 and Fig. 5 – element 504 shortage detected corresponding to the recited obtaining remaining quantity of goods and element 505 corresponding to the recited autonomously driving to a replenishment station based on remaining goods information where a stock out determination corresponding to the recited quantity is lower than a threshold): under the condition of at least one of (the “at least one of” claim element notes only one of the following must be present): 
obtaining the remaining quantity of goods reported by the vending system periodically, or 
obtaining the remaining quantity of goods reported by the vending system when the remaining quantity of goods is changed (¶28-35 and Fig. 5 – after a good is sold, the abnormality or shortage determination element 504 is performed corresponding to the recited remaining quantity of goods is changed), 
comparing the remaining quantity of goods obtained each time with the threshold, and determining that replenishment needs to be performed when the remaining quantity of goods is lower than the threshold; under the condition of obtaining the remaining quantity of goods reported by the vending system when the remaining quantity of goods is lower than the threshold, determining that replenishment needs to be performed after obtaining the remaining quantity of goods (¶28-35 and Fig. 5 – element 504 shortage detected corresponding to the recited obtaining remaining quantity of goods and element 505 corresponding to the recited autonomously driving to a replenishment station based on remaining goods information where a stock out determination corresponding to the recited quantity is lower than a threshold where the threshold is any stock, so no stock remaining corresponding to the recited below a threshold).

Regarding claims 7 and 14, Li further discloses restocking based on a shortage condition as well as travel time cost functions a replenishment station that has the shortest travel time from the self-driving vending machine (¶86-91 – time cost for moving to a storeroom) but does not disclose reporting locations and choosing a replenishment station accordingly.
However Ahmed further discloses the replenishment station comprises at least one of: a replenishment station nearest to the self-driving vending machine(¶50 - the autonomous vehicle 100 will communicate with and talk to its closest restocking depot 135 corresponding to the recited reporting self location and obtaining the closest restocking depot corresponding to the recited replenishment station to which it can head to the appropriate (closest) restocking depot 135 to restock and recharge its products.  The combination of the selection of the closes depot of Ahmed with the travel time cost estimation of Li fully discloses all of the elements as claimed).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the mobile vending robot system of Li with the on demand self driving grocery ordering system of Ahmed in order to allow a consumer to select their own fresh groceries on demand without having to go to a store (Ahmed - ¶3).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Deyle et al. (US 2017/0225336) discloses identifying and navigating to the closest base station as needed (¶159).

Lozano et al. (US 2017/0266069) discloses identifying and navigating to the nearest refueling station (¶27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665